Citation Nr: 0026814	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to August 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran claimed service connection for peripheral 
neuropathy of each of his feet, which was granted by the RO 
in a April 1999 rating decision.  At that time, the RO 
granted a 10 percent rating for neuropathy of each foot.  
Prior to this rating decision, the veteran submitted 
additional medical records pertaining to the this disability.  
The RO has not reviewed this evidence in connection with the 
rating assigned in April 1999.  Those issues were not 
developed for appellate review, are not inextricably 
intertwined with the issues before the Board, and are 
referred to the RO for appropriate action.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

Hypothyroidism is currently manifested by the need for oral 
medication, without constipation or mental sluggishness.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypothyroidism have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.119, Code 7903 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  

A claim that a condition has become more severe is well-
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection for nodular goiter with hyperthyroidism 
was granted by the RO in a November 1968 rating decision.  A 
10 percent evaluation was assigned at that time.  That rating 
was reduced to noncompensable by rating decision, dated in 
November 1971, but increased again to the current 10 percent 
in a November 1989 decision.  

An examination was conducted by VA in August 1998.  At that 
time, the veteran indicated that he had initially been 
diagnosed as having hyperthyroidism in 1965, for which he was 
put on oral medication.  He did relatively well until 1989, 
when he experienced some depression, weight gain, loss of 
libido and mild tingling sensation in his legs.  
Investigations led to a diagnosis of hyperthyroidism and he 
was started on medication.  He remained on medication.  He 
had no intolerance to cold or heat and no constipation or 
change in his weight.  The thyroid was not palpable.  There 
was no eye or visual abnormalities.  Muscle strength was 
normal.  There were no residuals of thyroid disease 
described.  The pertinent diagnosis was hypothyroidism since 
1989, treated with medication.  

For hypothyroidism, with fatigability, or where continuous 
medication is required for control, a 10 percent rating is 
warranted.  With fatigability, constipation and mental 
sluggishness, a 30 percent rating is warranted.  
38 C.F.R. § 4.119, Code 7903.  

The veteran needs medication for the control of his 
hypothyroidism.  However, no other symptoms have been 
described.  Absent manifestations of the criteria required 
for a higher evaluation, an increased rating is not 
warranted.  The Board is aware that the veteran asserted that 
there had been an increase in severity and his statements 
established a well-grounded claim.  However, we conclude that 
the observation of a medical professional is more probative 
of the degree of impairment than the veteran's own 
statements.  In this regard, the 1998 mental assessment was 
normal and in 1999, he was alert and oriented.  This tends to 
establish that the veteran does not have mental disturbance, 
slowing of thought, depression or mental sluggishness.  It 
was specifically noted that the veteran did not have 
constipation.  Furthermore, fatigability due to the disorder 
was not identified.  In sum, the most probative evidence is 
against the claim and there is no doubt to be resolved.  


ORDER

An increased rating for hypothyroidism is denied.  


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 

